DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the
unjustified or improper timewise extension of the “right to exclude” granted by a patent
and to prevent possible harassment by multiple assignees. A nonstatutory double
patenting rejection is appropriate where the conflicting claims are not identical, but at
least one examined application claim is not patentably distinct from the reference
claim(s) because the examined application claim is either anticipated by, or would have
been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46
USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619
(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321 (d)
may be used to overcome an actual or provisional rejection based on nonstatutory
double patenting provided the reference application or patent either is shown to be
commonly owned with the examined application, or claims an invention made as a
result of activities undertaken within the scope of a joint research agreement. See
MPEP § 717.02 for applications subject to examination under the first inventor to file
provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for
applications not subject to examination under the first inventor to file provisions of the
AlA. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be
used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application
in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26,
PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may
be filled out completely online using web-screens. An eTerminal Disclaimer that meets
all requirements is auto-processed and approved immediately upon submission. For
more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eT D-info-l.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 1-20 of U.S. Patent No. 10,764,683. Although the
claims at issue are not identical, they are not patentably distinct from each other
because there are only obvious small word or phrase changes between the patent and
the present application.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 1-19 of U.S. Patent No. 11,202,151. Although the
claims at issue are not identical, they are not patentably distinct from each other
because there are only obvious small word or phrase changes between the patent and
the present application.

Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 -20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 2015/0365771 (Tehrani).

With respect to claims 1,9 and 15, Tehrani teaches:

An audio system (36) comprising:

one or more audio interfaces (-one or more hearing aid systems (120); --one or more remote devices (124); speakers (102), at least one of the one or more audio
interfaces configured to couple to one or more wireless audio interfaces (short range wireless communication; SEWC module (1 15) (paragraphs (0013 - 0015)); and

an audio hub (vehicle head unit; vehicle multi-tainment unit (VMU, 100) coupled to the one or more audio interfaces (paragraphs (0013 - 0015); also in paragraph (0026), the audio hub configured to detect a presence of one or more headphones (one or more hearing aid system (120); one or more hearing aids (122)) via the one or more wireless audio interfaces (paragraphs (0020), (0026) and (0037 - 0038); to establish a bidirectional (paragraph 0013) (short range wireless communication (SRWC)... is Intended to be broadly construed and may include one or more suitable wireless protocols including any WI-FI standard (e.g., IEEE 802.11), Wi-Fi Direct or other suitable peer-to-peer standard, Bluetooth")) communication channel between a plurality of devices selected from a group comprising the one or more headphones, an infotainment head unit (vehicle head unit; vehicle multi-tainment unit (VMU, 100)), a microphone (microphone 32), and a speaker (speakers (102)) (Implicit from paragraphs (0014) and (0015), (microphone 32), tuner (108), media player (110) are all connected to the VMU; the speakers (102) may be connected to the VMU wirelessly), with paragraphs (0020) and (0026) (the VMU connects to the hearing aid system via a short range wireless communication), and to convey audio content between the plurality of devices (paragraph (0027): also In paragraphs (0029) and (0031).

With respect to claims 2-3,12-14 and 19-20, see paragraphs (0027), (0029) and (0031 -0038).

With respect to claim 4, see paragraph (0035]) and paragraph (0038).

With respect to claim 6, see passages cited in above concerning the rejection of claim 1 and claim 9.

With respect to claim 10: see paragraphs (0023) and (0026 - 0028).

The additional features of claim 5 are inherent.

The additional features of claims 7 - 8 are inherent in the field of Inter-module communication.

With respect to the additional features in claims 11,16-18 (see paragraphs (0023) and (0026 - 0028) as well as the passages cited above in the rejection of claim 1 and claim 9).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the Abstracts and Figs, of the additional references cited on the accompanying 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Deane whose telephone number is 571 -272-7484. The examiner can normally be reached on Monday - FRIDAY from 9:00 A.M. to 5:00 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on 571-272-7488. The official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. However, unofficial faxes can be direct to the examiner’s computer at 571 273 -7484.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

02Sep2022

/WILLIAM J DEANE JR/           Primary Examiner, Art Unit 2652